Citation Nr: 1617018	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-16 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Mongtomery, Alabama.  In this rating decision, the RO granted service connection for PTSD, effective August 5, 2008, and assigned a disability rating of 30 percent.  

In June 2012, the Veteran testified at a hearing before a Decision Review Officer at the Montgomery, Alabama RO.  A transcript of the proceeding is associated with the claims file.  

This case was previously before the Board in December 2014, when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he is entitled to an initial rating greater than 30 percent for his service-connected PTSD.  Before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

As noted in the Introduction, the Veteran's claim was remanded in December 2014 for additional development.  Specifically, based on the Veteran's contentions and a May 2012 treatment summary from private counselor B.J. Dunn, Ph.D., which noted suicidal ideations and frequent ruminating thoughts resulting in social isolation, the Board found that a contemporaneous VA examination was necessary to assess the current nature and severity of the Veteran's PTSD.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Additionally, as the Veteran's record indicated that there might be outstanding private medical treatment records pertaining to his claim, the Board instructed the RO to obtain such records prior to any scheduled VA examination.  

The record reflects that the RO sent the Veteran a letter in February 2015 informing him of additional evidence needed to support his claim.  The letter specifically requested that the Veteran submit release forms for any private medical providers who had treated him for psychiatric issues since June 2012.  As set forth in the Veteran's representative's April 2016 brief, the February 2015 letter was sent to the Veteran one day before his scheduled VA examination.  As such, the Veteran asserts that there was not sufficient time to obtain pertinent treatment records before the VA examination, and therefore, the VA examiner was unable to make an accurate assessment of the Veteran's condition.  The record reflects that the Veteran has not submitted any signed release forms since the RO sent the February 2015 notification letter.  

Under the VA's duty to assist, it must make reasonable efforts to help a claimant obtain relevant records that may substantiate a claim, including those from private medical providers.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  The Board observes that according to the May 2012 treatment summary referenced above, the Veteran received counseling from B.J. Dunn on a weekly or bi-weekly basis, beginning in July 2008, for PTSD, major depression, and generalized anxiety.  Thus, assuming there are additional treatment records from this provider, they appear to be relevant to the Veteran's claim.  Given the possible relevance of these treatment records and the circumstances surrounding the February 2015 notification letter, an additional attempt to obtain private treatment records is warranted on remand.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  

The Veteran was afforded a VA examination in February 2015.  However, as set forth in the Veteran's representative's April 2016 brief, the Veteran argues that the examiner failed to provide an opinion and/or rationale regarding the status and severity of his PTSD.  According to the February 2015 VA examination report, the symptoms that actively applied to the Veteran's PTSD diagnosis included depressed mood, anxiety, and disturbances of motivation and mood.  The examiner maintained that the Veteran's level of impairment due to PTSD was best summarized as occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress; or, the Veteran had symptoms that were controlled by medication.  It does not appear that the VA examiner addressed the impact of the Veteran's PTSD on his ability to work.

A remand is also necessary to obtain records in the custody of a federal agency, specifically, the Social Security Administration (SSA).  Based on the Veteran's representative's April 2016 brief, it appears that there may be outstanding SSA records that are relevant to the Veteran's claim.  The VA's duty to assist requires it to make as many requests as necessary to secure relevant federal records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2) (stating that the VA will end its efforts to obtain federal records only if it concludes that the records sought do not exist or that further efforts to obtain those efforts would be futile).  Accordingly, a remand is necessary to obtain and associate with the Veteran's claims file any SSA decisions awarding or denying benefits to the Veteran, in addition to the records upon which the SSA based any decision.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, obtain any outstanding records of pertinent medical treatment from VA or private health care providers, to include private providers who have treated him for any psychiatric disorder since June 2012.  In particular, obtain all relevant VA treatment records dated from January 2015 to the present and ask the Veteran to submit, or a release for VA to obtain on this behalf, private treatment records from B.J. Dunn, Ph.D. dated from 2008 to the present.

2.	Perform an SSA inquiry to determine whether there are any records that exist but have not yet been associated with the Veteran's claims file, to include any administrative decision(s) on any application for SSA disability benefits and all underlying medical records in SSA's possession.  If the search for such records yields negative results, the claims file must be properly documented as to the unavailability of these records.  Associate all SSA inquiries, records requests, and responses received with the Veteran's claims file.  

3.	After completing the development set forth in numbers (1) and (2) above, schedule the Veteran for an examination to determine the nature and severity of his service-connected PTSD.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

The examiner should address the occupational and social impairment associated with the Veteran's PTSD, even if he is retired or otherwise not currently working.  

4.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If any benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

